Exhibit 10.88

[Tenneco Letterhead]

Strictly Private

Date: December 2010

Mr. Josep Fornos

Tenneco

Dear Josep,

This LOU is canceling and replacing the LOU from August 2010, signed on Sept
27th 2010.

We are delighted to provide you this Letter of Understanding to capture the
terms & conditions of your new position, Senior Vice President, Europe, South
America and India, reporting to Hari Nair.

Your annual compensation will include a base salary and bonus elements, as per
below overview.

 

  1) Base annual salary is 359.375 euro (payment is 12 times per year at a
monthly base pay of 29.948 euro per month);

 

  2) Housing allowance budget, including utilities, up to 2000 euro per month;

 

  3) TAVA annual bonus target of 210.000 euro;

 

  4) Long Term Incentives: Stock Option, Restricted Stock and LTPU Target.
Target for all these incentives are linked to an internal EICP 7 grade level and
will require annual Board approvals.

Important detailed information is contained in the attachment to this letter.

To confirm your acceptance, please sign and return one copy of this letter,
preceding your signature with the handwritten mention of “read and approved.”
Please scan and return via email to Danny Pollaris for further processing.

Josep, we are pleased to offer you this and feel confident that you will find
this position to be challenging, as well as rewarding.

 

/s/ Hari Nair Hari Nair

 

Page 1 of 3



--------------------------------------------------------------------------------

Josep Fornos

The following information provides detail to your new position.

The specific provisions that will apply are described below:

 

  1) Your compensation (payroll) administration will be managed by Tenneco,
applying a split payroll administration. Based on an estimated presence in
Spain, Germany, Belgium and France, your salary will be administered by the
different countries in order to optimize your payroll situation. Specific
employment contract(s), where required, will be raised to capture this new
administration.

 

  2) 2A) Housing Allowance Budget Limit.

Provided you retain your home in Spain, the company will provide a temporary
housing allowance. This allowance represents a budget maximum based on actual
costs. Your costs may be higher or lower, dependent upon your personal choices.
If the actual costs are lower, the company pays actual expense. If you choose
higher cost accommodations, the company will only pay expenses up to the
budgeted amount.

The monthly housing allowance is up to a range from 1500-2000 euro per month for
building rental including utilities. Utilities defined as gas, electricity,
water oil/heating and insurance are reimbursable expenses.

 

  2B) In case you sell your current home, the housing allowance will cease upon
sale. If you sub-rent your current home, a hypothetical housing deduction will
be made to the housing allowance budget.

 

  3) TAVA Bonus: You will continue to be eligible for participation in Tenneco
Automotive’s Value Added Incentive Compensation Program. For 2010 your bonus
target, in case of 100% achievement, would be 210.000 Euro on a pro- rata basis
for the number of months you have been employed, in the capacity of the above
position, for the Company in 2010.

 

  4) Medical Insurance: The Company will arrange for you, your spouse and
dependent children an additional extra legal medical insurance.

 

  5) Travels to (employment) work locations (Belgium, France, Germany, Spain):
The Company will reimburse you reasonable travel costs for commuting from/and to
your home residence in Spain to the different other locations (Belgium, etc.).
You are requested to plan these travels well ahead to receive most economical
flight/travel tickets.

 

 

Page 2 of 3



--------------------------------------------------------------------------------

SOCIAL SECURITY PROGRAMS & BENEFIT PLANS:

Your income will become subject to Spanish social security contributions as long
as regulations will allow, and upon approval of the required documentation by
the different authorities.

An extra legal benefit plan, covering pension, life & disability will be
arranged for you.

Please note that the terms of this offer may be changed from time to time as
legal requirements may dictate, new practices may require, or for other reasons
at the discretion of the Company.

Notice Period: In case of dismissal by the Company, for a reason different than
serious negligence or serious misconduct, a 2 year severance program will be
provided.

The laws and policies of Tenneco—Spain will govern the terms and conditions of
your employment.

/s/ Hari Nair

December 2, 2010

Hari Nair

 

    /s/ Josep Fornos Acknowledge and concur:     Josep Fornos, December 2, 2010
    Signature/Date

 

 

Page 3 of 3